Citation Nr: 0900795	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left leg 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1966 
to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

VA's duty to assist a veteran in the development of a claim 
includes the duty of assisting him in the procurement of 
service treatment records and pertinent post-service 
treatment records and providing him an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This 
duty to assist includes the responsibility of obtaining any 
relevant records from the Social Security Administration 
(SSA).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  

In correspondence received herein in April 2006, the veteran 
reported receiving SSA disability benefits for over five 
years.  In a subsequent statement dated in October 2006, he 
explained that he "was put on social security disability and 
. . . [has] not work[ed] since the year 2000."  Indeed, 
included in the file is the first page of a December 2000 
letter informing the veteran of the grant of SSA disability 
benefits.  

Significantly, however, a complete and thorough review of the 
claims folder indicates that no attempt has been made to 
procure a copy of the rest of the SSA decision, as well as 
the medical records used in support of that determination.  
The Board finds, therefore, that a remand of the veteran's 
appeal is necessary to accord the RO, through the AMC, an 
opportunity to obtain copies of such documents and to 
associate them with the file.  

Further, although the veteran is represented by a recognized 
veterans service organization, that particular representative 
does not appear to have had the opportunity to review the 
claims folder and to submit argument in support of the 
veteran's appeal.  See 38 C.F.R. § 20.600 (which states that 
an appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person).  On remand, 
therefore, the veteran's representative should be given an 
opportunity to review the veteran's file and to submit 
argument in support of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Procure a copy of the December 2000 
SSA decision awarding disability benefits 
to the veteran-as well as the medical 
records used in support of such a 
determination.  Associate all such 
available documents with the claims 
folder.  

2.  Accord the veteran's representative an 
opportunity to review the claims folder 
and to submit argument in support of the 
veteran's appeal.  

3.  Thereafter, re-adjudicate the issues 
on appeal.  If the decisions remain 
adverse, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the agency of original jurisdiction.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


